Citation Nr: 1815363	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  14-24 698A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for prostate cancer.

4.  Entitlement to service connection for a brain abscess.

5.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs




ATTORNEY FOR THE BOARD

J. Saikh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to April 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 


FINDING OF FACT

In correspondence dated in July 2017, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wanted to withdraw all of his issues on appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met with respect to all of the issues on appeal.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. 
§ 20.204 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204.  Withdrawal of an appeal will be deemed a withdrawal of the Notice of Disagreement and, if filed, the Substantive Appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c). 

In correspondence dated in July 2017, the Veteran withdrew his appeal for all issues.  Thus, there remain no allegations of errors of fact or law for appellate consideration with respect to these claims.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues, and they are dismissed.


ORDER

The appeal is dismissed.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


